Case: 12-1491   Document: 51    Page: 1   Filed: 10/15/2012




          NOTE: This order is nonprecedential.


   miuiteb ~tate5 Case: 12-1491    Document: 51     Page: 2   Filed: 10/15/2012




EVERYMD v. RICK SANTORUM                                  2

     Before LINN, DYK, and WALLACH, Circuit Judges.
 DYK, Circuit Judge.
                        ORDER
   Upon review of the parties' responses to the court's
August 8, 2012 order, the court determines whether this
appeal should be dismissed for lack of jurisdiction.
     EveryMD appeals from a June 22, 2012 order of the
 United States District Court for the Central District of
 California staying proceedings in this patent infringement
 action pending inter partes reexamination of the patent-
 in-suit by the United States Patent and Trademark
 Office.
     Ordinarily, an order staying a case pending reexami-
 nation is not a final appealable order pursuant to 28
 U.S.C. § 1295(a)(1). Spread Spectrum Screening LLC v.
 Eastman Kodak Co., 657 F.3d 1349, 1354 (Fed. Cir. 2011);
 Slip Track Sys., Inc. v. Metal Lite, Inc., 159 F.3d 1337,
 1340 (Fed. Cir. 1998); Gould v. Control Laser Corp., 705
 F.2d 1340, 1341 (Fed. Cir. 1983). EveryMD, however,
 contends that the order is appealable in this case on the
 ground that the stay is of an indefinite period.
    The fact that a stay of the trial court's proceedings
may leave the case in limbo for an undetermined period of
time does not render the final judgment rule inapplicable.
This court has recognized that an order granting a stay is
appealable only if it puts the plaintiff "effectively out of
court." See Gould, 705 F.3d at 1341; see also Slip Track,
159 F.3d at 1340 (allowing an immediate appeal when
stay pending completion of reexamination proceedings
would potential preclude party from raising issue of
priority of invention in any forum).
    Thus, the critical inquiry as to whether this court has
jurisdiction over a stay order is not the duration of the
stay; it is whether the stay has the effect of surrendering
Case: 12-1491         Document: 51    Page: 3    Filed: 10/15/2012




 3                                    EVERYMD v. RICK SANTORUM

 the federal action. See Spread Spectrum, 657 F.3d at
 1355. In view of the fact that EveryMD has not pointed to
 any issue that will evade review, and the stay order states
 that this action will resume after the reexamination
 proceedings are completed, this court determines that
 EveryMD has not demonstrated that immediate appeal is
 warranted.
       Accordingly,
       IT Is ORDERED THAT:
       (1) The appeal is dismissed.
       (2) Each side shall bear its own costs.


                                        FOR THE COURT


       OCT 15 2012                       /s/ Jan Horbaly
          Date                          Jan Horbaly
                                        Clerk
 cc: Frank Michael Weyer, Esq.
     John N. Zarian, Esq
     Edward Daniel Robinson, Esq.
     Stefani E. Shanberg, Esq.
     George F. Pappas, Esq.
 s26


 Issued As A Mandate: -OCT 15- -
                       ---
                             2012